Title: Lambert Wickes and Samuel Nicholson to the American Commissioners, 6 September 1777
From: Wickes, Lambert,Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St Malo 6th September 1777.
We your humble petioners beg leave to inform you of the distressed Situation of our Brother Officers now Prisoners in England, particularly John Nicholson Esqr. and his Officers who was taken in the Sloop Hornet in the Service of the United States of America and Thomas Norwood and Nine Men that was put on Board of one of our late prizes, who was taken and Carried into Falmouth and Many other Unfortunate Country Men, who are Now Suffering in prison and Cannot get a farthing to furnish the Necessarys of Life.
We pray your Honours would please to Appoint some mode or Method to furnish them with a trifle of Money in order to releave their present Necessity’s, as such a Conduct on your parts will tend to the Softning and relieving their Sufferings and thereby prevent them from joining our Enemies and fighting against us, which they will be obliged to do if not releived. We our Selves will readily and Willingly assist them as far as our Money or Credit will go. As we don’t know how soon it may be [our] own Case, as we are all liable to Such Misfortunes, We therefore recommend them to your honours Notice and hope you will be graciously pleased to give them the Most Speedy Assistance in your Power. From Gentlemen, Your Most Obedient humble Servants
Lambt. WickesSam. Nicholson
To the Honbles. the Commissioners of the United States of America Paris
 
Addressed: To / The Honble. Dr Benja. Franklin / at / Paris
Notations: Petition from Capts Wicks & Nicholson / Petition from Cap Weeks & Nicholson St Malo’s Sept 6 77
